DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a NON-FINAL Office Action rejection in response to Applicant’s Request for Continued Examination, filed on May 3rd, 2021. Applicant’s amendments to claims 1-2, 5, 11-12, 15, and 18, filed on May 3rd, 2021, have been entered, as has the cancellation of claims 19 and 20. There are no new claims presented for examination. Claims 1-18 are currently pending and have been addressed below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3rd, 2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception without significantly more. 	In a test for patent subject matter eligibility, claims 1-18 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below:Independent claims 1, 11, and 18 recite a system and methods for tracking and rewarding distributors of gift cards. Under Step 2A, Prong I, these claims are directed to an abstract idea without significantly more, as the claims recite a judicial exception. Tracking and rewarding distributors of gift cards is considered to be an abstract idea, specifically, certain methods of organizing human activity. These methods include fundamental economic principles or practices; and commercial or legal interactions (sales activities or behaviors, business relations). Examples of limitations in the claims, as disclosed by the applicant, that are directed to these abstract ideas include, but are not limited to, receiving a gift card redemption request for funding a subscription account, determining of the subscription account is a new subscription account, tracking the subscription account, assigning a customer identifier, acquiring a subscription service amount, identifying a distributor by retrieving stored data, and facilitating calculation of an incentive. For example, receiving a redemption request, wherein the request comprises a gift card identifier and gift amount are considered to be fundamental economic practices. In another example, identifying and calculating an incentive for the distributor of a gift card is considered to be a business relation. Additionally, the limitations associated with identifying a distributor (e.g., retrieving transaction details) are found to be at least one of fundamental economic principles and business activities. Therefore, under Step 2A, Prong I, claims 1, 11, and 18 recite an abstract idea. 	Step 2A, Prong II, is to determine whether any claim recites an additional element that integrates the judicial exception (abstract idea) into a practical application. Independent claims 1, 11, and 18 recite a processor, a memory, and a server. These additional elements have not been found to integrate the abstract idea into a practical application. These elements are seen as merely using a computer as a tool to perform an abstract idea, see MPEP 2106.05. For example, simply using a generic processor, memory, and server to store, send, or receive data, or to facilitate communication between entities is not sufficient to provide a practical application. 	Furthermore, Applicant’s amended limitations relating to identification of a distributor e.g., retrieving transaction details from a database by looking up a table stored in the database against the gift card identifier, wherein the transaction details are stored in the table that include the gift card identifier, the gift card activation identifier, the gift amount, balance amount after every purchase using the gift card, and the distributor associated with the activation of the gift card) are found to be insignificant extra-solution activity. Merely storing and retrieving data using a processor is not found to provide a practical application. Under Step 2A, Prong II, these claims are directed to an abstract idea. 	Claims 1, 11, and 18 do not recite any additional elements that result in the claims amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements disclosed amount to no more than generic computer components performing generic computer functions (e.g., processor retrieving data). Processors, memories, and servers are commonly used computer components specified at such a high level of generality that there is not significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, claims 1, 11, and 18 are not patent eligible. 	Dependent claims 2-10 and 12-17 further recite the methods and system of independent claims 1, 11, and 18. When analyzed as a whole, claims 2-10 and 12-17 are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea. Claims 3-8 and 13-17 are only seen as narrowing the limitations set forth in the claims from which they depend (e.g., wherein the distributor comprises one or more distribution partners for sale of the gift card to the customer). Claims 2, 9-10, and 12 have added additional limitations to the claimed invention. Upon analysis of these claims, both individually and as a whole, the additional limitations presented have been found to be directed to the abstract idea. (e.g., receiving a gift card any portable electronic device.” Additionally, there is no improvement in the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2010/0010918), hereinafter Hunt, in view of Siefert at al. (US 2006/0249570 A1), hereinafter Siefert, further in view of Merten et al. (US 2003/0163389), hereinafter Merten.  
	As per claims 1 and 11, Hunt discloses a method and device, respectively comprising:
	a memory comprising stored instructions ([0015], [0018], [0021], [0024] computer-readable storage medium storing program code…); and 	at least one processor, configured to execute the stored instructions to cause the device to perform at least ([0015], [0018], [0021], [0024] computer-readable storage medium storing program code for causing a computing device to…)	receiving, by a processor, a gift card redemption request for funding [an] account associated with a recipient, the gift card redemption request comprising a gift card identifier, a gift card activation identifier, and a gift amount associated with a gift card for availing a service using the account ([0011] “the gift card includes a unique gift card code [gift card activation identifier] that acts as a proxy for the virtual credit card by referencing the virtual credit card account.” [0042] Shown in FIG. 1 is an e-commerce server 115 which interacts with at least one gift card giver 105, at least one gift card recipient 110, a plurality of amount of the gift card minus any transaction fees that may be assessed into a designated account, referred to as a "card funding account’ [a gift card for availing a service using the account], in payment system bank 130. [0058] “At step 315 e-commerce server 115 creates a virtual credit card account and loads it with the amount of the gift card. In this step, e-commerce server 115 also creates a “gift card record' which is a database record that includes information about the gift card such as the gift card code [gift card activation identifier] gift card recipient name, balance” [0070] “Next, e-commerce server creates a gift card record for the gift card which includes a unique gift card code. The gift card code is a unique alphanumeric string” [0071] “The gift card code [gift card activation identifier], which is subsequently provided to and used by gift card recipient 110 serves as an alias, or index, to the virtual credit card number [gift card identifier].” See also [0078], [FIG. 6B]); 	determining, by the processor, if the account created by the recipient is a new account, the new account indicating acquisition of a new customer for the service ([0059] At step 325 gift card recipient 110 redeems the gift card by visiting the multi-merchant website provided by e-commerce server 115 … if gift card recipient 110 is not yet a registered user he/she is required to register and establish an account with e-commerce server 115. [0101] If shopper 1010 is not a registered user, then gift card generator 105 enables shopper 1010 to register with e-commerce server 115. In this case, gift card generator 740 creates a new record in user account database 725 for shopper 1010); 	in response to determining that the account is the new account, tracking, by the processor, the account, ([0101] Gift card generator 740 creates a new shopper record in purchase database 730 and stores the data supplied by shopper 1010 in the new record) by performing at least: 	assigning a customer identifier for the account ([0101] Gift card generator 740 and	acquiring a service amount for the service availed by the recipient using the account, wherein the recipient is the new customer ([0047] “Upon receipt of payment in payment system bank 130, e-commerce server 115 establishes a “virtual credit card account” for the gift card. The virtual credit card account acts like a standard credit card account in that it is established, funded, has a unique credit card number, and is guaranteed and operated by a bank. The initial amount credited to the virtual credit card acts as an initial limit against which purchases can be made and fees may be assessed. The act of establishing this initial amount is referred to as “loading the virtual credit card account”... Establishing and loading a virtual credit card are two of the virtual credit card instructions that e-commerce server 115 may issue to payment system bank 130”, i.e. establishing is not performed if there is an existing account [0101] Gift card generator 740 creates a new shopper record in purchase database 730 and stores the data supplied by shopper 1010 in the new record. Each such record includes … (v) the amount to be added to the shopper account, (vi) the remaining balance of the shopper account.),	[wherein the service amount and gift card amount are the same value.] ([0047] The initial amount credited to the virtual credit card acts as an initial limit against which purchases can be made and fees may be assessed. The act of establishing this initial amount is referred to as “loading the virtual credit card account”. The key differences between a virtual credit card and a standard credit card are that (1) the virtual credit card is created for the sole purpose of funding purchases linked to a specific gift card, (2) it is managed by e-commerce server 115 and not by gift card recipient 110, (3) it is terminated when the gift card has been used up, i.e. it is temporary in nature [0101] Gift card generator 740 creates a new shopper record in purchase database 730 and stores the data supplied by shopper 1010 in the new record. Each such and	transaction details are stored in the table that include the gift card identifier, the gift card activation identifier, the gift amount, [and] balance amount after every purchase using the gift card  ([0086] “Gift card generator 740 creates a gift card record in a purchase database 730 and stores the data supplied by gift card giver 105 in the new gift card record. Purchase database 730 stores a gift card record for each gift card. Each such record includes (i) a unique identifier for the gift card, referred to as a gift card code [gift card activation identifier]… (v) the initial amount of the gift card, (vi) the remaining balance of the gift card… (ix) virtual credit card information for the gift card [gift card identifier].”)	wherein the purchaser and the recipient are one of: the same entities or different entities ([0086] gift card generator 740 enables gift card giver 105 to purchase a gift card [and]… enables gift card giver 105 to supply inter alia the name and contact information for a gift card recipient 110)
	While Hunt discloses a comprehensive system for redeeming gift cards to fund an account for a service, Hunt fails to disclose identifying a distributor of a gift card. However, Siefert discloses the following:
	identifying a distributor associated with sale of the gift card to a purchaser based on the gift card identifier, wherein identifying the distributor comprises retrieving transaction details from a database by looking up a table stored in the database against the gift card identifier, wherein the transaction details are stored in the table that include the gift card identifier, the gift amount, balance amount after every purchase using the gift card, and the distributor associated with the activation of the gift card, and wherein the purchaser and the recipient are one of: the same entities or different entities ([0025] the gift card distribution DBMS (database management system) 112 is used to facilitate the activation of gift cards and to account to the retailer and gift card merchant for commissions and  [0033] “That is, the UPC code read from the gift card is provided to a look-up table (not shown) within the POS terminal or retailer server that determines the card type (including its denomination [balance], if applicable) and issues instructions to the clerk at the POS terminal to enter other information required for purchase (such as the account number [gift card identification] from the card, a load value, etc” [0034] “When the card is being purchased by a customer, and in response to entry of the UPC code and account number at the POS terminal, an activation request is sent, step 410, to the distribution DBMS 112 (FIG. 1), which checks the account number against a set of available and valid account numbers pre-stored in the associated database 114, and if valid, forwards the activation request to the account DBMS 122, step 412. The account DBMS 122 validates the account in the database 124 (so that the account is activated for future transactions using the gift card, and the value of the gift card is credited to the account”); and 	facilitating, by the processor, calculation of an incentive for the distributor based at least on the gift amount ([0022] In one embodiment, the bar code 240 is a universal product code (UPC) that identifies at least the gift card merchant. In some embodiments, it may also be used identify the face amount of the card (if the card has as predetermined face value) or a card theme (e.g., a special promotional card for certain products offered by the merchant, and so forth). In yet other embodiments, the bar code 240 may also be used to identify various internal selling codes, such as a commission/fee due to the retailer who sells the card [0027] As mentioned earlier, each UPC code (and its corresponding card type ID) will identify various attributes of the card that are used to track and account for fees and commissions arising from the purchase of the card. [0031] As also illustrated in FIG. 3, the DBMS 112 maintains a tally within database 114 for each retailer, i.e. distributor, (retailer tally 334) that is periodically computed and paid to each such retailer… The tally for each retailer is computed by taking the total sales of all gift cards sold by that retailer and applying the appropriate commission rates, i.e. an incentive, to those cards. [Claims 1, 5] A system for activating stored value cards from a plurality of card issuers, the system comprising … a processing system associated with the database and using the activation record to calculate any amounts owed to at least one of the retailer, distributor and card issuer for cards activated at the retailer locations… wherein the processing system calculates amounts owned to both the retailer and to the card issuer).	Hunt and Seifert are analogous references, as both disclose systems for facilitating the use and sale of gift cards, including tracking card sales and redemption requests. Hunt discloses a comprehensive system in which a user may activate and redeem a gift card to fund a shopper account, however the disclosed gift cards of Hunt are purchased directly from the service site, therefore identification of the distributor associated with the sale of the gift card is not required. Furthermore, Hunt’s system discloses a gift card activation identifier and a gift card identifier, however this identifier is not used to identify a distributor. Seifert discloses a system in which gift cards are purchased from a physical distributor, such as a retail location, that may be a separate entity than the service provider. In another embodiment, gift cards may be sold online. Seifert’s disclosure provides a physical retail environment of separate-entity distributers, and therefore cures deficiencies of Hunt. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunt and Seifert. It is well known to those in the art that gift cards are available at retail locations, and providing a system that allows a user to purchase a gift card at various real-world distributors benefits all parties involved, for example, the distributor is able to earn incentives for the sale of cards. 	Additionally, Hunt discloses embodiments where gift card use is tracked at or after the time of redemption, wherein tracking may include updating and looking up data in various databases. However, because Hunt fails to disclose separate entity service provider/distributor, looking up a distributor is not required. Seifert discloses a method for tracking the distribution and activation of stored value cards (i.e., gift cards) at the time of activation. Various embodiments of Seifert teach methods of attributing the sale of a gift card to a certain distributor by way of gift card identifier, as the distributor and gift card provider are not the same entity. However, this attribution is completed at the time of sale/activation and not at the time of redemption, as disclosed by Hunt, therefore Seifert’s disclosure does not utilize a gift card activation identifier. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunt and Seifert. Paying incentives, commissions, etc… to distributors is well known in the art, and is seen as a predictable result yielded by combining the known elements of Seifert’s disclosure (receiving redemption requests, activation identifiers, referencing databases at the time of redemption, etc…) into known elements of Hunt (identifying distributors).  
	While Hunt and Siefert disclose comprehensive systems for activating and redeeming gift cards, providing distributors with incentives for selling the gift cards, and that the gift cards 
	[wherein the gift card is for funding a subscription service account] ([0028] The steps for performing a gift card sale in accordance with the teachings of the invention are shown in flowchart 400 at FIG. 4. Accordingly, as indicated with reference numeral 410, a retailer displays subscription gift cards for a publisher of periodicals. The gift cards may be enclosed in packaging to attract the attention of customers. Furthermore, the gift cards may be placed in a display fixture that may incorporate additional marketing artwork, such as signage. The gift cards are preferably positioned in a high traffic area of the store 20, such as near a front register.)	facilitating, by the processor, calculation of an incentive for the distributor based at least on the subscription service amount for the subscription service availed by the new customer ([0030] In addition to activating the gift card, as indicated with reference numeral 440, the store server 36 may also calculate a share of revenue from the subscription gift card sale as consideration for marketing and selling the gift card. The retailer's share may be, for example, a fixed fee or a percentage of the dollar value of the gift card. [0032] In the preferred embodiment, the gift card may have a credit value, such as $10, $15, or $25. The credit value may be prominently displayed on the gift card and associated packaging. The credit value may be associated with certain subscription deals, for example, a $10 card may offer 12 issues of a periodical, while a $15 card may offer 24 issues of the same periodical, or 6 issues of any two periodicals. Any number of Subscription combinations may be reflected in the credit value. The Examiner notes that, in other words, the service amount is reflected in the gift card value. Therefore, the incentive to be paid to the distributor is based off of the service amount. For example, a service amount of $10, which would provide 12 periodical issues, would net less revenue than a service amount of $15, which would provide 24 periodical issues.)	Hunt, Siefert, and Merten are analogous references as all disclose methods for providing 
	As per claim 2, Hunt, Siefert, and Merten disclose the method of claim 1, and Hunt also discloses the following:
	receiving, by the processor, a gift card activation request prior to receiving the gift card redemption request, the gift card activation request comprising the gift amount to be loaded on the gift card, and the gift card identifier of the gift card ([0056] At step 305 gift card giver 105 provides the necessary information to e-commerce server 115 to purchase a gift card including their means of payment information [0058] “At step 315 e-commerce server 115 creates a virtual credit card account [gift card identifier] and loads it with the amount of the [gift card identifier].” [0049] After creating the virtual credit card, e-commerce server 115 notifies gift card recipient 110 that he/she has been given a gift card and provides him/her with instructions on how to redeem the gift card. Typically, the instructions include the proxy credit card number [gift card activation identifier] which are referred to as a "gift card code”.  [0086] A gift card generator 740 enables gift card giver 105 to purchase a gift card via user interface 710. Gift card generator 740 displays a data entry form that enables gift card giver 105 to supply inter alia the name and contact information for a gift card recipient 110, the amount of the gift card, and a credit card or other means of payment information. Gift card generator 740 creates a gift card record in a purchase database 730 and stores the data supplied by gift card giver 105 in the new gift card record. Purchase database 730 stores a gift card record for each gift card. Each such record includes (i) a unique identifier for the gift card, referred to as a gift card code [gift card activation identifier] (v) the initial amount of the gift card …The gift card code functions as a unique identifier for the gift card). 	facilitating, by the processor, activation of the gift card to generate the gift card activation identifier, by performing at least providing the gift card activation identifier to the [purchaser] ([0058] “At step 315 e-commerce server 115 creates a virtual credit card account and loads it with the amount of the gift card. In this step, e-commerce server 115 also creates a "gift card record" which is a database record that includes information about the gift card such as the gift card code [gift card activation identifier]” [0086] A gift card generator 740 enables gift card giver 105 to purchase a gift card via user interface 710. Gift card generator [gift card activation identifier] (v) the initial amount of the gift card …The gift card code functions as a unique identifier for the gift card)	storing, by the processor, the gift card identifier, the gift amount, [and] the gift card activation identifier ([0086] “Purchase database 730 stores a gift card record for each gift card. Each such record includes (i) a unique identifier for the gift card, referred to as a gift card code [gift card activation identifier], (ii) the name and contact information of the giver of the gift card, (iii) the date of purchase, (iv) means of payment information, (v) the initial amount of the gift card, (vi) the remaining balance of the gift card, (vii) the name and contact information of the gift card recipient… and (ix) virtual credit card information [gift card identifier] for the gift card.”)
	While Hunt discloses activating a gift card, he fails to disclose separate-entity gift card distributors or mapping a proxy ID. Additionally, Hunt fails to disclose a proxy ID and gift card identifier. However, Siefert discloses the following: 
	receiving, by the processor, a gift card activation request prior to receiving the gift card redemption request, the gift card activation request comprising the gift amount to be loaded on the gift card, a proxy identifier, and the gift card identifier of the gift card ([0033] “the card is presented at step 402 to a POS terminal 102 (FIG. 1), where the UPC code 240 [proxy ID] is read by a bar code reader, step 404. The clerk at the POS terminal is then instructed to enter the account number from the card, such as by manually entering the account number [gift card identifier] at a POS keyboard or by swiping the card at a magnetic stripe reader, step 406. If the card does not have a predetermined value or denomination, the clerk is ; 	resolving, by the processor, the proxy identifier by mapping the proxy identifier to an associated gift card identifier ([0033] “It should be appreciated that the steps thus far described, as well as other steps in the activation process to be described below, can be implemented at the POS terminal alone or in conjunction with a local/remote retail server or database within retail network 104. That is, the UPC code [proxy ID] read from the gift card is provided to a look-up table (not shown) within the POS terminal or retailer server that determines the card type and issues instructions to the clerk at the POS terminal to enter other information required for purchase (such as the account number [gift card identifier] from the card, a load value, etc.)” [0034] “When the card is being purchased by a customer, and in response to entry of the UPC code [Proxy ID] and account number [gift card identifier] at the POS terminal, an activation request is sent, step 410, to the distribution DBMS 112 (FIG. 1), which checks the account number against a set of available and valid account numbers pre-stored in the associated database 114, and if valid, forwards the activation request to the account DBMS 122, step 412. The account DBMS 122 validates the account in the database 124 (so that the account is activated for future transactions using the gift card, and the value of the gift card is credited to the account)”); 	storing, by the processor, the gift card identifier, the gift amount and the distributor associated with the sale of the gift card to the purchaser ([0027] “As mentioned earlier, each UPC code (and its corresponding card type ID [gift card activation identifier]) will identify various attributes of the card that are used to track and account for fees and commissions arising from the purchase of the card. Thus, a record is made for each gift card purchase at a merchant database table 314 (which tracks gift cards sold for each gift card merchant) and a retailer database table 316 (which tracks gift cards sold by each retailer)” [0028] “the retailer table 316 maintains a count of sold cards for each retailer that has sold cards, according to card type.” [0029] “the database tables maintain for each card type (and for Hunt and Seifert are analogous references, as both disclose systems for facilitating the use and sale of gift cards. Hunt discloses a comprehensive system in which a user may activate and redeem a gift card to fund a shopper account, however the disclosed gift cards of Hunt are purchased directly from the service site. Additionally, Hunt discloses creation of a gift card activation identifier Seifert discloses a system in which gift cards are purchased from a physical distributor, such as a retail location. Hunt’s system does not require mapping of a proxy identifier to a gift card identifier, as multiple gift cards for different service providers are not being sold together. Seifert’s disclosure provides a physical retail environment, and therefore cures the deficiency of Hunt. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hunt and Seifert. Combining Seifert’s proxy ID and use of a gift card identifier (further motivation found above, claim 1) into Hunt’s activation identifier allows attribution of a sale to take place after the gift card has been purchased, such as when a user avails a subscription service with the gift card. Activation identifiers are a known element in the art, and utilizing these identifiers for a “delayed” attribution (e.g., not at time of sale) would have yielded predictable results (e.g., calculation of an incentive when the gift card is redeemed).  
	As per claim 3, Hunt, Seifert, and Merten disclose the method of claim 2, and Hunt also discloses the following:
	wherein storing further comprises, tracking a balance amount in the gift card after every purchase using the gift card ([0095] Gift card redeemer 750 includes a redemption manager 835 that manages presentation of any gift card related information presented to gift card recipient 110. Such related information may include a running counter that displays the amount of the gift card that has been spent and the amount remaining).  
As per claim 4, Hunt, Seifert, and Merten disclose the method of claim 1, however Hunt fails to disclose distribution partners. Seifert discloses the following:
	wherein the distributor comprises one or more distribution partners for sale of the gift card to the purchaser ([0027] each UPC code (and its corresponding card type ID) will identify various attributes of the card that are used to track and account for fees and commissions arising from the purchase of the card. Thus, a record is made for each gift card purchase at a retailer database table 316 (which tracks gift cards sold by each retailer, i.e. one or more distribution partners).  	Hunt and Seifert are analogous references, as both disclose systems for facilitating the use and sale of gift cards. Hunt discloses a comprehensive system in which a user may activate and redeem a gift card to fund a shopper account, however the disclosed gift cards of Hunt are purchased directly from the service site. Seifert discloses a system in which gift cards are purchased from a physical distributor, such as a retail location. Seifert’s disclosure provides a physical retail environment, and therefore cures the deficiency of Hunt. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hunt and Seifert. It is well known to those in the art that gift cards are regularly available at retail locations, and providing a system that allows a user to purchase a gift card at various distributors, other than only the service provider website, would provide the service provider more opportunities to sell product to a consumer.
	As per claim 5, Hunt, Seifert, and Merten disclose the method of claim 4, however Hunt fails to disclose distribution partners or incentives. Seifert discloses the following:
	wherein facilitating the calculation further comprises awarding the incentive as monetary rewards to at least one of: the distributor; and the one or more distribution partners associated with sale of the gift card to the purchaser ([0022] In yet other embodiments, the bar code 240 may also be used to identify various internal selling codes, such as a commission/fee due to the retailer who sells the card, and a commission/fee due to the monetary rewards, arising from the purchase of the card. Thus, a record is made for each gift card purchase at a merchant database table 314 (which tracks gift cards sold for each gift card merchant) and a retailer database table 316 (which tracks gift cards sold by each retailer, i.e., one or more distribution partners [0031] As also illustrated in FIG. 3, the DBMS 112 maintains a tally within database 114 for each merchant and retailer (merchant tally 332 and retailer tally 334) that is periodically computed and paid, i.e. awarding the incentive as monetary rewards, to each such merchant and retailer…The tally for each retailer is computed by taking the total sales of all gift cards sold by that retailer and applying the appropriate commission rates to those cards [0028] Thus, as seen in FIG. 3, the merchant table 314 maintains a count of sold cards (an activation record) for each merchant (identified by a merchant ID) that has issued the distributed cards, according to card type. In a similar manner, the retailer table 316 maintains a count of sold cards (an activation record) for each retailer (identified by a retailer ID) that has sold cards, according to card type [FIG. 3] shows the record kept for each card sold (314/316), and for each card sold, the distributor is clearly identified (320/322) along with the fee to be paid)).  	Hunt and Seifert are analogous references, as both disclose systems for facilitating the use and sale of gift cards. Hunt discloses a comprehensive system in which a user may activate and redeem a gift card to fund a shopper account, however the disclosed gift cards of Hunt are purchased directly from the service site. Seifert discloses a system in which gift cards are purchased from a physical distributor, such as a retail location. Seifert introduces awarding an incentive to a distributor of a gift card. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hunt and Seifert. It is 
	As per claim 6, Hunt, Seifert, and Merten disclose the method of claim 5, however Hunt fails to disclose monetary rewards. Seifert discloses the following:
	wherein the monetary rewards based on the gift amount are provided when the gift card is activated ([0022] the bar code 240 is a universal product code (UPC) that … may also be used identify the face amount of the card (if the card has as predetermined face value) or a card theme (e.g., a special promotional card for certain products offered by the merchant). In yet other embodiments, the bar code 240 may also be used to identify various internal selling codes, such as a commission/fee due to the retailer who sells the card [0027] As mentioned earlier, each UPC code (and its corresponding card type ID) will identify various attributes of the card that are used to track and account for fees and commissions arising from the purchase of the card. Thus, a record is made for each gift card purchase at a merchant database table 314 (which tracks gift cards sold for each gift card merchant) and a retailer database table 316 (which tracks gift cards sold by each retailer) [0031] As also illustrated in FIG. 3, the DBMS 112 maintains a tally within database 114 for each merchant and retailer (merchant tally 332 and retailer tally 334) that is periodically computed and paid to each such merchant and retailer, i.e. providing monetary rewards… The tally for each retailer is computed by taking the total sales of all gift cards, i.e. the gift amount, sold by that retailer and applying the appropriate commission rates to those cards, i.e. monetary rewards are provided when the card is activated).  	Hunt and Seifert are analogous references, as both disclose systems for facilitating the 
	As per claim 7, Hunt, Siefert, and Merten disclose the method of claim 5, and Hunt also discloses the following:
	[wherein the service is availed during activation of the gift card] ([0056] Reference is now made to FIG. 3A which is a simplified diagram of an overall method performed by a multi merchant payment system, in accordance with an embodiment of the present invention. At step 305 gift card giver 105 provides the necessary information to e-commerce server 115 to purchase a gift card including their means of payment information. In one embodiment, gift card giver 105 may, at their option, request that a notification be provided when the gift card has been redeemed. At step 310 e-commerce server 115 uses the provided means of payment information to obtain payment and causes the payment to be deposited into a designated account in payment system bank 130… Typically, e-commerce system 130 provides instructions to giver payment system 125 to directly deposit the amount of the gift card minus any transaction fees that may be assessed into a designated account, referred to as a "card the service is availed during activation and/or sale of the gift card. Upon successful completion of step 310, the card funding account has been credited for the amount of the gift card purchase minus any transaction fees incurred in the transaction. An example of such a transaction fee will be discussed with reference to FIG. 6A.)	[wherein the service amount and gift card amount are the same value] ([0047] Upon receipt of payment in payment system bank 130, e-commerce server 115 establishes a “virtual credit card account for the gift card. The virtual credit card account acts like a standard credit card account in that it is established, funded, has a unique credit card number, and is guaranteed and operated by a bank. The initial amount credited to the virtual credit card acts as an initial limit against which purchases can be made and fees may be assessed. The act of establishing this initial amount is referred to as “loading the virtual credit card account. The key differences between a virtual credit card and a standard credit card are that (1) the virtual credit card is created for the sole purpose of funding purchases linked to a specific gift card, (2) it is managed by e-commerce server 115 and not by gift card recipient 110, (3) it is terminated when the gift card has been used up, i.e. it is temporary in nature, and (4) no physical credit card is ever issued. [0101] Gift card generator 740 creates a new shopper record in purchase database 730 and stores the data supplied by shopper 1010 in the new record. Each such record includes … (v) the amount to be added to the shopper account, (vi) the remaining balance of the shopper account).
	While Hunt discloses a gift card activation and redemption system, he fails to disclose monetary rewards. However, Siefert discloses the following:
	wherein the monetary rewards is based on the gift amount is provided when the customer [activates the gift card] ([0031] As also illustrated in FIG. 3, the DBMS 112 maintains a tally within database 114 for each merchant and retailer (merchant tally 332 and retailer tally 334) that is periodically computed and paid to each such merchant and retailer, i.e. providing monetary rewards… The tally for each retailer is computed by taking the total sales of all gift cards, i.e. the gift amount, sold by that retailer and applying the appropriate commission rates to those cards, i.e. monetary rewards are provided when the card is activated).  	Hunt and Seifert are analogous references, as both disclose systems for facilitating the use and sale of gift cards. Hunt discloses a system in which activating a gift card for a service and availing a service account are seen as the same. In this embodiment, upon activation of a gift card, the funds to the service are directly deposited into a consumer’s service account. This embodiment benefits the consumer, eliminating risk for lost or forgotten gift cards. Additionally, Hunt discloses that the service amount and gift amount are one of the same, as the service amount is simply the funds added to the virtual wallet by a gift card. Hunt’s disclosure does not include distribution partners, and therefore monetary rewards are not required by this embodiment. Siefert discloses a system that provides a physical distributor for selling gift cards, where the distributor is a separate entity from the service provider. Furthermore, it is well known to those in the art that monetary incentives are awarded to those distributors of gift cards, per applicant’s background [0003], “The distributors and/or distribution partners sell gift cards because it allows them to make extra revenue by sale of gift cards.”
	While Hunt and Siefert disclose comprehensive systems for activating and redeeming gift cards, providing distributors with incentives for selling the gift cards, and that the gift cards are for funding service accounts, they fail to explicitly state that the service account funded by the gift card is a subscription account, or that monetary rewards are based off of the subscription service amount. However, Merten discloses the following.
	wherein the monetary rewards is based on the subscription service amount ([0030] In addition to activating the gift card, as indicated with reference numeral 440, the store server 36 may also calculate a share of revenue from the subscription gift card sale as consideration for marketing and selling the gift card. The retailer's share may be, for example, a fixed fee or a percentage of the dollar value of the gift card. [0032] In the preferred embodiment, )	[wherein the gift card is for funding a subscription service account] ([0028] The steps for performing a gift card sale in accordance with the teachings of the invention are shown in flowchart 400 at FIG. 4. Accordingly, as indicated with reference numeral 410, a retailer displays subscription gift cards for a publisher of periodicals. The gift cards may be enclosed in packaging to attract the attention of customers. Furthermore, the gift cards may be placed in a display fixture that may incorporate additional marketing artwork, such as signage. The gift cards are preferably positioned in a high traffic area of the store 20, such as near a front register.)	Hunt, Siefert, and Merten are analogous references as all disclose methods for providing consumers with gift cards. Hunt discloses service accounts to be funded by a gift card, however fails to specify that the service is a subscription account. Siefert and Merten both disclose a system in which a distributor sells a gift card for a service that is a separate entity of the service provider, as well as compensating distributors for gift card sales. Siefert, however, fails to disclose that the gift cards are for subscription services. Merten specifies a system in which the gift cards sold at the distributors are for subscription accounts, as well as the subscription amount being reflected in the gift card information, which is used to calculate an incentive for a distributor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Merten into Hunt and Siefert. It is well known to those in the art that gift cards for subscription services are readily available at both the service provider and third-party distributors, and that service amounts may be variable data that can be reflected in the gift card information. Therefore, it would have been obvious to one of ordinary 
	As per claim 8, Hunt, Siefert, and Merten disclose the method of claim 5, however Hunt fails to disclose separate-entity distributors or incentives. Seifert discloses the following:
	wherein the monetary rewards to the at least one of: the distributor and the one or more distribution partners is at least one of: 	a one-time incentive; and ongoing commission based on the service availed by the recipient using the gift card ([0031] The tally for each retailer is computed by taking the total sales of all gift cards sold by that retailer and applying the appropriate commission rates to those cards. As will be described later, tallies are made at periodic intervals according the accounting processes set up by the distributor (e.g., daily, weekly, etc. [0042] The distribution DBMS 112 then periodically reconciles the account of each retailer (step 512). In the case where the retailer and distributor have accounts that may have transactions posted using electronic ACH transfers, each retailer's account may be posted with a debit (for the purchase price of all cards purchased, less commission owned to the retailer)).  	Hunt and Seifert are analogous references, as both disclose systems for facilitating the use and sale of gift cards. Hunt discloses a comprehensive system in which a user may activate and redeem a gift card to fund a shopper account, however the disclosed gift cards of Hunt are purchased directly from the service site. Seifert discloses a system in which gift cards are purchased from a physical distributor, such as a retail location. Seifert introduces awarding an incentive to a distributor of a gift card. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hunt and Seifert. It is 
	While Hunt and Siefert disclose comprehensive systems for activating and redeeming gift cards, providing distributors with incentives for selling the gift cards, and that the gift cards are for finding service accounts, they fail to explicitly state that the service account funded by the gift card is a subscription account. However, Merten discloses the following.
	[wherein the gift card is for funding a subscription service account] ([0028] The steps for performing a gift card sale in accordance with the teachings of the invention are shown in flowchart 400 at FIG. 4. Accordingly, as indicated with reference numeral 410, a retailer displays subscription gift cards for a publisher of periodicals. The gift cards may be enclosed in packaging to attract the attention of customers. Furthermore, the gift cards may be placed in a display fixture that may incorporate additional marketing artwork, such as signage. The gift cards are preferably positioned in a high traffic area of the store 20, such as near a front register.)	Hunt, Siefert, and Merten are analogous references as all disclose methods for providing consumers with gift cards. Hunt discloses service accounts to be funded by a gift card, however fails to specify that the service is a subscription account. Siefert and Merten both disclose a system in which a distributor sells a gift card for a service that is a separate entity of the service provider, as well as compensating distributors for gift card sales. Siefert, however, fails to disclose that the gift cards are for subscription services. Merten specifies a system in which the gift cards sold at the distributors are for subscription accounts. It would have been obvious to 
	As per claim 9, Hunt, Siefert, and Merten disclose the method of claim 1, and Hunt also discloses the following:
	reporting, by the processor, the acquisition of the new customer to the distributor or the one or more distribution partners associated with the sale of the gift card to the purchaser ([0059] At step 325 gift card recipient 110 redeems the gift card by visiting the multi-merchant website, i.e. distributor, provided by e-commerce server 115 … if gift card recipient 110 is not yet a registered user he/she is required to register and establish an account with e-commerce server 115. [0101] If shopper 1010 is not a registered user, then gift card generator 105 enables shopper 1010 to register with e-commerce server 115. In this case, gift card generator 740 creates a new record in user account database 725 for shopper 1010).  
	As per claim 10, Hunt, Siefert, and Merten disclose the method of claim 1, and Hunt also discloses the following:
	facilitating, by the processor, creation of the account via a service interface on a user device associated with the recipient ([0044] For purposes of clarity, henceforth the terms user and shopper both refer to a person that uses a Web browser together with a client computer or a mobile device that provides access to e-commerce server 115. [0101] Gift card generator 740, described with reference to FIG. 7 enables shopper 1010 to create and fund a shopper account via user interface 710).  
	While Hunt and Siefert disclose comprehensive systems for activating and redeeming gift cards, providing distributors with incentives for selling the gift cards, and that the gift cards 
	[wherein the gift card is for funding a subscription service account] ([0028] The steps for performing a gift card sale in accordance with the teachings of the invention are shown in flowchart 400 at FIG. 4. Accordingly, as indicated with reference numeral 410, a retailer displays subscription gift cards for a publisher of periodicals. The gift cards may be enclosed in packaging to attract the attention of customers. Furthermore, the gift cards may be placed in a display fixture that may incorporate additional marketing artwork, such as signage. The gift cards are preferably positioned in a high traffic area of the store 20, such as near a front register.)	Hunt, Siefert, and Merten are analogous references as all disclose methods for providing consumers with gift cards. Hunt discloses service accounts to be funded by a gift card, however fails to specify that the service is a subscription account. Siefert and Merten both disclose a system in which a distributor sells a gift card for a service that is a separate entity of the service provider, as well as compensating distributors for gift card sales. Siefert, however, fails to disclose that the gift cards are for subscription services. Merten specifies a system in which the gift cards sold at the distributors are for subscription accounts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Merten into Hunt and Siefert. It is well known to those in the art that gift cards for subscription services are readily available at both the service provider and third-party distributors. Therefore, it would have been obvious to one of ordinary skill in the art to further narrow the embodiments of Hunt and Siefert to specify that the gift cards sold by distributors are for funding subscription service accounts.
	As per claim 12, Hunt, Seifert, and Merten disclose the device of claim 11, and Hunt also discloses the following:
	wherein the device is further configured to: receive a gift card activation request prior to receiving the gift card redemption request, the gift card activation request comprising the gift amount to be loaded on the gift card and a proxy identifier of the gift card ([0056] At step 305 gift card giver 105 provides the necessary information to e-commerce server 115 to purchase a gift card including their means of payment information [0049] After creating the virtual credit card, e-commerce server 115 notifies gift card recipient 110 that he/she has been given a gift card and provides him/her with instructions on how to redeem the gift card. Typically, the instructions include the proxy credit card number which are referred to as a "gift card code”.  [0086] A gift card generator 740 enables gift card giver 105 to purchase a gift card via user interface 710. Gift card generator 740 displays a data entry form that enables gift card giver 105 to supply inter alia the name and contact information for a gift card recipient 110, the amount of the gift card, and a credit card or other means of payment information. Gift card generator 740 creates a gift card record in a purchase database 730 and stores the data supplied by gift card giver 105 in the new gift card record. Purchase database 730 stores a gift card record for each gift card. Each such record includes (i) a unique identifier for the gift card, referred to as a gift card code, i.e. a proxy identifier… (v) the initial amount of the gift card …The gift card code functions as a unique identifier for the gift card (ix) virtual credit card information for the gift card). 
	While Hunt discloses activating a gift card, he fails to disclose separate-entity gift card distributors or mapping a proxy ID. Additionally, Hunt fails to disclose a proxy ID and gift card identifier. However, Siefert discloses the following: 
	[wherein the] gift card activation request compris[es] the gift amount to be loaded on the gift card, a proxy identifier, and the gift card identifier of the gift card ([0025] As mentioned earlier, and in accordance with one embodiment of the invention, the gift card proxy identifier, … internal product codes, i.e. gift card identifiers (card type IDs) established by the gift card merchants)	resolve the proxy identifier by mapping the proxy identifier to an associated gift card identifier ([0025] As mentioned earlier, and in accordance with one embodiment of the invention, the gift card distribution DBMS (database management system) 112 is used to facilitate the activation of gift cards… This is carried out by the DBMS 112 in conjunction with data stored in its associated database 114. FIG. 3 illustrates several database tables stored in the database 114 for this purpose. [0026] Referring to FIG.3, a database table 312 is used to convert, i.e. map, UPC codes (read from the bar codes 240 on the card carriers 222), i.e. proxy identifier, into internal product codes, i.e. gift card identifiers (card type IDs) established by the gift card merchants); 	facilitate activation of the gift card associated with the customer to generate the gift card activation identifier, by performing at least providing the gift card activation identifier to the distributor ([0021] The gift card account DBMS receives an account number, i.e. gift card activation identifier, for each gift card being purchased (and not yet activated) at one of the POS terminals, and if it recognizes it as an available account number, an account is established with the initial gift card amount. The DBMS 122 maintains the account and post transactions to it when the gift card is used. For example, if the card is used at one of the POS terminals 102 after it has been activated, the gift card account number and the amount of the transaction is provided by the POS terminal to the DBMS 122 so that the transaction can be posted against the gift card account. [0034] When the card is being purchased by a customer, and in response to entry of the UPC code and account number at the POS terminal, an activation request is sent, step 410, to the distribution DBMS 112 (FIG. 1), i.e. providing the gift card activation identifier to the distributor, which checks the account number against a set of available and valid account numbers pre-stored in the associated database 114, and if valid, forwards the activation request to the account DBMS 122, step 412. The account DBMS 122 validates the account in the database 124 (so that the account is activated for future transactions using the gift card, and the value of the gift card is credited to the account)); and 	store the gift card identifier, the gift amount, the gift card activation identifier and the distributor associated with the sale of the gift card to the customer ([0025] DBMS 112 is used to facilitate the activation of gift cards and to account to the retailer and gift card merchant for commissions and fees arising from a customer purchasing a gift card at one of the POS terminals 102. This is carried out by the DBMS 112 in conjunction with data stored in its associated database 114 [0028] as seen in FIG. 3 … retailer table 316 maintains a count of sold cards (an activation record) for each retailer (identified by a retailer ID) that has sold cards, according to card type [0029] as illustrated at box 322, the database tables maintain for each card type (and for each retailer ID) in retailer table 316, data as to the retailer ID, i.e. the distributor associated with the sale of the gift card, card type ID, i.e. gift card identifier, retailer commission (the commission that will be paid by the distributor to the retailer that sold the card), and the denomination or face value of the card, i.e. the gift amount [0034] a set of available and valid account numbers, i.e. gift card activation identifier, pre-stored in the associated database 114).  	Hunt and Seifert are analogous references, as both disclose systems for facilitating the use and sale of gift cards. Hunt discloses a comprehensive system in which a user may activate and redeem a gift card to fund a shopper account, however the disclosed gift cards of Hunt are purchased directly from the service site. Seifert discloses a system in which gift cards are purchased from a physical distributor, such as a retail location. Hunt’s system does not require mapping of a proxy identifier to a gift card identifier, as multiple gift cards for different services are not being sold together. Seifert’s disclosure provides a physical retail environment, and 
	As per claim 13, Hunt, Siefert, and Merten disclose the device of claim 12, and Hunt also discloses the following:
	wherein for storing the device is further caused to track a balance amount in the gift card after every purchase using the gift card ([0095] 0095 Gift card redeemer 750 includes a redemption manager 835 that manages presentation of any gift card related information presented to gift card recipient 110. Such related information may include a running counter that displays the amount of the gift card that has been spent and the amount remaining).  
	As per claim 14, Hunt, Seifert, and Merten disclose the device of claim 11, however Hunt fails to disclose distribution partners. Siefert also discloses the following:
	wherein the distributor comprises one or more distribution partners for sale of the gift card to the purchaser ([0027] each UPC code (and its corresponding card type ID) will identify various attributes of the card that are used to track and account for fees and commissions arising from the purchase of the card. Thus, a record is made for each gift card purchase at a retailer database table 316 (which tracks gift cards sold by each retailer, i.e. one or more distribution partners).  	Hunt and Seifert are analogous references, as both disclose systems for facilitating the use and sale of gift cards. Hunt discloses a comprehensive system in which a user may activate and redeem a gift card to fund a shopper account, however the disclosed gift cards of Hunt are purchased directly from the service site. Seifert discloses a system in which gift cards are 
	As per claim 15, Hunt, Siefert, and Merten disclose the device of claim 14, however Hunt fails to disclose distribution partners or incentives. Siefert discloses the following:
	wherein for facilitating calculation, the device is caused to award the incentive as monetary rewards to at least one of the distributor or the one or more distribution partners associated with sale of the gift card to the purchaser ([0022] In yet other embodiments, the bar code 240 may also be used to identify various internal selling codes, such as a commission/fee due to the retailer who sells the card, and a commission/fee due to the distributor who may aggregate cards from different gift card merchants and distribute them to retailers (such a distributor would also operate the distribution DBMS 112, and use it for accounting for such commissions and fees). [0027] each UPC code (and its corresponding card type ID) will identify various attributes of the card that are used to track and account for fees and commissions, i.e. monetary rewards, arising from the purchase of the card. Thus, a record is made for each gift card purchase at a merchant database table 314 (which tracks gift cards sold for each gift card merchant) and a retailer database table 316 (which tracks gift cards sold by each retailer, i.e., one or more distribution partners [0031] As also illustrated in FIG. 3, the DBMS 112 maintains a tally within database 114 for each merchant and retailer (merchant tally 332 and retailer tally 334) that is periodically computed and paid, i.e. awarding the incentive as monetary rewards, to each such merchant and retailer…The tally for each retailer is computed by taking the total sales of all gift cards sold by that retailer and applying the appropriate 
	As per claim 16, Hunt, Siefert, and Merten disclose the device of claim 15, and Hunt also discloses the following:
	[wherein the service is availed during activation of the gift card] ([0056] Reference is now made to FIG. 3A which is a simplified diagram of an overall method performed by a multi merchant payment system, in accordance with an embodiment of the present invention. At step 305 gift card giver 105 provides the necessary information to e-commerce server 115 to purchase a gift card including their means of payment information. In one embodiment, gift card giver 105 may, at their option, request that a notification be provided when the gift card has been redeemed. At step 310 e-commerce server 115 uses the provided means of payment information to obtain payment and causes the payment to be deposited into a designated account in payment system bank 130… Typically, e-commerce system 130 provides the service is availed during activation and/or sale of the gift card. Upon successful completion of step 310, the card funding account has been credited for the amount of the gift card purchase minus any transaction fees incurred in the transaction. An example of such a transaction fee will be discussed with reference to FIG. 6A.)	[wherein the service amount and gift card amount are the same value] ([0047] Upon receipt of payment in payment system bank 130, e-commerce server 115 establishes a “virtual credit card account for the gift card. The virtual credit card account acts like a standard credit card account in that it is established, funded, has a unique credit card number, and is guaranteed and operated by a bank. The initial amount credited to the virtual credit card acts as an initial limit against which purchases can be made and fees may be assessed. The act of establishing this initial amount is referred to as “loading the virtual credit card account. The key differences between a virtual credit card and a standard credit card are that (1) the virtual credit card is created for the sole purpose of funding purchases linked to a specific gift card, (2) it is managed by e-commerce server 115 and not by gift card recipient 110, (3) it is terminated when the gift card has been used up, i.e. it is temporary in nature, and (4) no physical credit card is ever issued. [0101] Gift card generator 740 creates a new shopper record in purchase database 730 and stores the data supplied by shopper 1010 in the new record. Each such record includes … (v) the amount to be added to the shopper account, (vi) the remaining balance of the shopper account).
	While Hunt discloses a gift card activation and redemption system, he fails to disclose monetary rewards. However, Siefert discloses the following:
	wherein the monetary rewards is based on the gift amount is provided when the customer [activates the gift card] ([0031] As also illustrated in FIG. 3, the DBMS 112 providing monetary rewards… The tally for each retailer is computed by taking the total sales of all gift cards, i.e. the gift amount, sold by that retailer and applying the appropriate commission rates to those cards, i.e. monetary rewards are provided when the card is activated).  	Hunt and Seifert are analogous references, as both disclose systems for facilitating the use and sale of gift cards. Hunt discloses a system in which activating a gift card for a service and availing a service account are seen as the same. In this embodiment, upon activation of a gift card, the funds to the service are directly deposited into a consumer’s service account. This embodiment benefits the consumer, eliminating risk for lost or forgotten gift cards. Additionally, Hunt discloses that the service amount and gift amount are one of the same, as the service amount is simply the funds added to the virtual wallet by a gift card. Hunt’s disclosure does not include distribution partners, and therefore monetary rewards are not required by this embodiment. Siefert discloses a system that provides a physical distributor for selling gift cards, where the distributor is a separate entity from the service provider. Furthermore, it is well known to those in the art that monetary incentives are awarded to those distributors of gift cards, per applicant’s background [0003], “The distributors and/or distribution partners sell gift cards because it allows them to make extra revenue by sale of gift cards.”
	While Hunt and Siefert disclose comprehensive systems for activating and redeeming gift cards, providing distributors with incentives for selling the gift cards, and that the gift cards are for funding service accounts, they fail to explicitly state that the service account funded by the gift card is a subscription account, or that monetary rewards are based off of the subscription service amount. However, Merten discloses the following.
	wherein the monetary rewards is based on the subscription service amount ([0030] In addition to activating the gift card, as indicated with reference numeral 440, the store server 36 may also calculate a share of revenue from the subscription gift card sale as )	[wherein the gift card is for funding a subscription service account] ([0028] The steps for performing a gift card sale in accordance with the teachings of the invention are shown in flowchart 400 at FIG. 4. Accordingly, as indicated with reference numeral 410, a retailer displays subscription gift cards for a publisher of periodicals. The gift cards may be enclosed in packaging to attract the attention of customers. Furthermore, the gift cards may be placed in a display fixture that may incorporate additional marketing artwork, such as signage. The gift cards are preferably positioned in a high traffic area of the store 20, such as near a front register.)	Hunt, Siefert, and Merten are analogous references as all disclose methods for providing consumers with gift cards. Hunt discloses service accounts to be funded by a gift card, however fails to specify that the service is a subscription account. Siefert and Merten both disclose a system in which a distributor sells a gift card for a service that is a separate entity of the service provider, as well as compensating distributors for gift card sales. Siefert, however, fails to disclose that the gift cards are for subscription services. Merten specifies a system in which the gift cards sold at the distributors are for subscription accounts, as well as the subscription amount being reflected in the gift card information, which is used to calculate an incentive for a distributor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Merten into Hunt and Siefert. It is well known to those in the art that gift cards for subscription services are readily available at both the service 
	As per claim 17, Hunt, Siefert, and Merten disclose the device of claim 15, and Hunt also discloses the following:
	[wherein the service amount and gift card amount are the same value.] ([0047] Upon receipt of payment in payment system bank 130, e-commerce server 115 establishes a “virtual credit card account for the gift card. The virtual credit card account acts like a standard credit card account in that it is established, funded, has a unique credit card number, and is guaranteed and operated by a bank. The initial amount credited to the virtual credit card acts as an initial limit against which purchases can be made and fees may be assessed. The act of establishing this initial amount is referred to as “loading the virtual credit card account. The key differences between a virtual credit card and a standard credit card are that (1) the virtual credit card is created for the sole purpose of funding purchases linked to a specific gift card, (2) it is managed by e-commerce server 115 and not by gift card recipient 110, (3) it is terminated when the gift card has been used up, i.e. it is temporary in nature, and (4) no physical credit card is ever issued. [0101] Gift card generator 740 creates a new shopper record in purchase database 730 and stores the data supplied by shopper 1010 in the new record. Each such record includes … (v) the amount to be added to the shopper account, (vi) the remaining balance of the shopper account).

	wherein the monetary rewards based on the [gift] amount is at least one of: a one-time incentive; and ongoing commission based on the service availed by the recipient using the gift card ([0031] The tally for each retailer is computed by taking the total sales of all gift cards sold by that retailer and applying the appropriate commission rates to those cards. As will be described later, tallies are made at periodic intervals according the accounting processes set up by the distributor (e.g., daily, weekly, etc. [0042] The distribution DBMS 112 then periodically reconciles the account of each retailer (step 512). In the case where the retailer and distributor have accounts that may have transactions posted using electronic ACH transfers, each retailer's account may be posted with a debit (for the purchase price of all cards purchased, less commission owned to the retailer)).  	Hunt and Seifert are analogous references, as both disclose systems for facilitating the use and sale of gift cards. Hunt discloses a comprehensive system in which a user may activate and redeem a gift card to fund a shopper account, however the disclosed gift cards of Hunt are purchased directly from the service site. Additionally, Hunt discloses that the service amount and gift amount are one of the same, as the service amount is simply the funds added to the virtual wallet by a gift card. Hunt’s disclosure does not include distribution partners, and therefore monetary rewards are not required by this embodiment. Seifert discloses a system in which gift cards are purchased from a physical distributor, such as a retail location. Seifert introduces awarding an incentive to a distributor of a gift card. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hunt and Seifert. It is well known to those in the art that gift cards are regularly available at retail locations, and providing a system that allows a user to purchase a gift card at various distributors, other than only the service provider website, would provide the service provider more opportunities to sell product to a consumer. Furthermore, it is well known to those 
	While Hunt and Siefert disclose comprehensive systems for activating and redeeming gift cards, providing distributors with incentives for selling the gift cards, and that the gift cards are for funding service accounts, they fail to explicitly state that the service account funded by the gift card is a subscription account, or that monetary rewards are based off of the subscription service amount. However, Merten discloses the following.
	[wherein the monetary rewards is based on the subscription service amount] ([0030] In addition to activating the gift card, as indicated with reference numeral 440, the store server 36 may also calculate a share of revenue from the subscription gift card sale as consideration for marketing and selling the gift card. The retailer's share may be, for example, a fixed fee or a percentage of the dollar value of the gift card. [0032] In the preferred embodiment, the gift card may have a credit value, such as $10, $15, or $25. The credit value may be prominently displayed on the gift card and associated packaging. The credit value may be associated with certain subscription deals, for example, a $10 card may offer 12 issues of a periodical, while a $15 card may offer 24 issues of the same periodical, or 6 issues of any two periodicals. Any number of Subscription combinations may be reflected in the credit value. The Examiner notes that, in other words, the service amount is reflected in the gift card value. Therefore, the incentive to be paid to the distributor is based off of the service amount. For example, a service amount of $10, which would pride 12 periodical issues, would net less revenue than a service amount of $15, which would provide 24 periodical issues.)	[wherein the gift card is for funding a subscription service account] ([0028] The steps for performing a gift card sale in accordance with the teachings of the invention are shown in flowchart 400 at FIG. 4. Accordingly, as indicated with reference numeral 410, a retailer displays subscription gift cards for a publisher of periodicals. The gift cards may be enclosed in 
	As per claim 18, Hunt discloses a method, comprising:
	receiving, by a program manager, a gift card redemption request from an issuer server, the gift card redemption request comprising at least one of a gift card identifier and a gift card activation identifier of a gift card for funding an account associated with a recipient, the account associated with a service offered by the issuer server ([0042] Shown in FIG. 1 is an e-commerce server 115, i.e. issuer server, which interacts with at least one gift card giver 105, at least one gift card recipient 110, a plurality of merchants 120, at least one giver payment system 125, i.e. program manager, and at least one payment system bank 130, i.e. program manager [0056] Typically, e-commerce system 130 provides instructions to giver payment system 125, i.e. the program manager received a gift card redemption request from an issuer server, to directly deposit the amount of the gift card minus any transaction fees that may be assessed into a designated account, referred to as a "card funding account’, in payment system bank 130, receives the gift card redemption request for funding an account. Upon successful completion of step 310, the card funding account has been credited for the amount of the gift card purchase minus any transaction fees incurred in the transaction. [0058] At step 315 e-commerce server 115 creates a virtual credit card account and loads it with the amount of the gift card. In this step, e-commerce server 115 also creates a “gift card record' which is a database record that includes information about the gift card such as the gift card code [gift card activation identifier], gift card recipient name, balance,  and expiration date [0071] “The gift card code [gift card activation identifier], which is subsequently provided to and used by gift card recipient 110 serves as an alias, or index, to the virtual credit card number [gift card identifier].” See also [0078], [FIG. 6B]); 	determining, by the program manager, if the account created by the recipient is a new account by retrieving account details from the issuer server, the new account indicating acquisition of a new customer for the service ([0059] At step 325 gift card recipient 110 redeems the gift card by visiting the multi-merchant website provided by e-commerce server 115 … if gift card recipient 110 is not yet a registered user he/she is required to register and establish an account with e-commerce server 115. [0082] e-commerce server 115 interacts with a payment system bank 130 and giver payment system 125, i.e. program manager, via an account manager 745, i.e. issuer server [0101] Gift card generator 740 uses shopper information stored in user account database 725 as part of the sign-in process. If shopper 1010 is not a registered user, then gift card generator 105 enables shopper 1010 to register with e-commerce server 115. In this case, gift card generator 740 creates a new record in user account database 725 for shopper 1010); [and]	in response to determining that the service account is [a] new subscription account, acquiring, by the program manager, a service amount from the issuer server ([0047] “Upon receipt of payment in payment system bank 130, e-commerce server 115 establishes a “virtual credit card account” for the gift card. The virtual credit card account acts like a standard credit card account in that it is established, funded, has a unique credit card number, and is guaranteed and operated by a bank. The initial amount credited to the virtual credit card acts as an initial limit against which purchases can be made and fees may be assessed. The act of establishing this initial amount is referred to as “loading the virtual credit card account”... Establishing and loading a virtual credit card are two of the virtual credit card instructions that e-commerce server 115 may issue to payment system bank 130”, i.e. establishing is not performed if there is an existing account [0101] Gift card generator 740 creates a new shopper record in purchase database 730 and stores the data supplied by shopper 1010 in the new record. Each such record includes … (v) the amount to be added to the shopper account, (vi) the remaining balance of the shopper account.), the service amount associated with the service by tracking the new account, wherein the recipient is the new customer ([0047] Upon receipt of payment in payment system bank 130, e-commerce server 115 establishes a “virtual credit card account” for the gift card. The virtual credit card account acts like a standard credit card account in that it is established, funded, has a unique credit card number, and is guaranteed and operated by a bank. The initial amount credited to the virtual credit card acts as an initial limit against which purchases can be made and fees may be assessed. The act of establishing this initial amount is referred to as “loading the virtual credit establishing is not performed if there is an existing account, that e-commerce server 115 may issue to payment system bank 130  [0101] Gift card generator 740 creates a new shopper record in purchase database 730 and stores the data supplied by shopper 1010 in the new record. Each such record includes … (v) the amount to be added to the shopper account, (vi) the remaining balance of the shopper account.), wherein tracking the new account comprises:	assigning, by the program manager, a customer identifier for the new account created by the recipient for tracking of the new account ([0101] Gift card generator 740 creates a new shopper record in purchase database 730 and stores the data supplied by shopper 1010 in the new record. Each such record includes (i) a unique identifier for the shopper account, referred to as a “shopper identifier”), and 	transaction details are stored in the table that include the gift card identifier, the gift card activation identifier, the gift amount, [and] balance amount after every purchase using the gift card ([0086] “Gift card generator 740 creates a gift card record in a purchase database 730 and stores the data supplied by gift card giver 105 in the new gift card record. Purchase database 730 stores a gift card record for each gift card. Each such record includes (i) a unique identifier for the gift card, referred to as a gift card code [gift card activation identifier]… (v) the initial amount of the gift card, (vi) the remaining balance of the gift card… (ix) virtual credit card information for the gift card [gift card identifier].”)
	While Hunt discloses a comprehensive system for redeeming gift cards to fund an account for a service, Hunt fails to disclose gift card distributors that are different entities of the service provider, or calculating incentives for said distributors. However, Siefert discloses the following:	identifying, by the program manager, at least one distributor associated with sale of the gift card based on the gift card identifier, wherein identifying the distributor comprises retrieving transaction details from a database by looking up a table stored in the database against the gift card identifier, wherein the transaction details are stored in the table that include the gift card identifier, the gift amount, balance amount after every purchase using the gift card, and the at least one distributor associated with the activation of the gift card ([0025] the gift card distribution DBMS (database management system) 112 is used to facilitate the activation of gift cards and to account to the retailer and gift card merchant for commissions and fees arising from a customer purchasing a gift card at one of the POS terminals 102. This is carried out by the DBMS 112 in conjunction with data stored in its associated database 114. FIG. 3 illustrates several database tables stored in the database 114 for this purpose. [0027] As mentioned earlier, each UPC code [proxy ID] will identify various attributes of the card that are used to track and account for fees and commissions arising from the purchase of the card. Thus, a record is made for each gift card purchase at a merchant database table 314 (which tracks gift cards sold for each gift card merchant) and a retailer database table 316 (which tracks gift cards sold by each retailer). [0028] Thus, as seen in FIG. 3, the merchant table 314 maintains a count of sold cards (an activation record) for each merchant (identified by a merchant ID) that has issued the distributed cards, according to card type. In a similar manner, the retailer table 316 maintains a count of sold cards (an activation record) for each retailer (identified by a retailer ID) that has sold cards, according to card type [FIG. 3] shows the record kept for each card sold (314/316), and for each card sold, the distributor is clearly identified (320/322) along with the fee to be paid [0033] “That is, the UPC code read from the gift card is provided to a look-up table (not shown) within the POS terminal or retailer server that determines the card type (including its denomination [balance], if applicable) and issues instructions to the clerk at the POS terminal to enter other information required for purchase (such as the account number [gift card identification] from the card, a load value, etc” [0034] “When the card is being purchased by a customer, and in response to entry of the UPC code and account number at the POS terminal, an activation request is sent, step 410, 
	calculating, by the program manager, a monetary reward for at least one distributor associated with the gift card based at least on the [gift] amount for the [gift card] by tracking [a] new account and the gift amount. ([0027] each UPC code (and its corresponding card type ID) will identify various attributes of the card that are used to track and account for fees and commissions arising from the purchase of the card. Thus, a record is made for each gift card purchase at a … retailer database table 316 (which tracks gift cards sold by each retailer) [0031] As also illustrated in FIG. 3, the DBMS 112, i.e. program manager, maintains a tally within database 114 for each retailer, i.e. distributor, (retailer tally 334) that is periodically computed and paid to each such retailer… The tally for each retailer is computed by taking the total sales of all gift cards sold by that retailer and applying the appropriate commission rates, i.e. an incentive, to those cards. [Claims 1, 5] A system for activating stored value cards from a plurality of card issuers, the system comprising … a processing system associated with the database and using the activation record to calculate any amounts owed to at least one of the retailer, distributor and card issuer for cards activated at the retailer locations… wherein the processing system calculates amounts owned to both the retailer and to the card issuer).	Hunt and Seifert are analogous references, as both disclose systems for facilitating the use and sale of gift cards, including tracking card sales and redemption requests. Hunt discloses a comprehensive system in which a user may activate and redeem a gift card to fund a shopper account, however the disclosed gift cards of Hunt are purchased directly from the service site, therefore identification of the distributor associated with the sale of the gift card is not required. Furthermore, Hunt’s system discloses a gift card activation identifier and a gift card identifier, however this identifier is not used to identify a distributor. Seifert discloses a system in which gift cards are purchased from a physical distributor, such as a retail location, that may be a separate entity than the service provider. In another embodiment, gift cards may be sold online. Seifert’s disclosure provides a physical retail environment of separate-entity distributers, and therefore cures deficiencies of Hunt. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunt and Seifert. It is well known to those in the art that gift cards are available at retail locations, and providing a system that allows a user to purchase a gift card at various real-world distributors benefits all parties involved, for example, the distributor is able to earn incentives for the sale of cards. 	Additionally, Hunt discloses embodiments where gift card use is tracked at or after the time of redemption, wherein tracking may include updating and looking up data in various databases. However, because Hunt fails to disclose separate entity service provider/distributor, looking up a distributor is not required. Seifert discloses a method for tracking the distribution and activation of stored value cards (i.e., gift cards) at the time of activation. Various embodiments of Seifert teach methods of attributing the sale of a gift card to a certain distributor by way of gift card identifier, as the distributor and gift card provider are not the same entity. However, this attribution is completed at the time of sale/activation and not at the time of redemption, as disclosed by Hunt, therefore Seifert’s disclosure does not utilize a gift card activation identifier. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunt and Seifert. Paying incentives, commissions, etc… to distributors is well known in the art, and is seen as a predictable result yielded by combining the known elements of Seifert’s disclosure (receiving redemption requests, activation identifiers, referencing databases at the time of redemption, etc…) into known elements of Hunt (identifying distributors).

	[wherein the monetary rewards is based on the subscription service amount] ([0030] In addition to activating the gift card, as indicated with reference numeral 440, the store server 36 may also calculate a share of revenue from the subscription gift card sale as consideration for marketing and selling the gift card. The retailer's share may be, for example, a fixed fee or a percentage of the dollar value of the gift card. [0032] In the preferred embodiment, the gift card may have a credit value, such as $10, $15, or $25. The credit value may be prominently displayed on the gift card and associated packaging. The credit value may be associated with certain subscription deals, for example, a $10 card may offer 12 issues of a periodical, while a $15 card may offer 24 issues of the same periodical, or 6 issues of any two periodicals. Any number of Subscription combinations may be reflected in the credit value. The Examiner notes that, in other words, the service amount is reflected in the gift card value. Therefore, the incentive to be paid to the distributor is based off of the service amount. For example, a service amount of $10, which would pride 12 periodical issues, would net less revenue than a service amount of $15, which would provide 24 periodical issues.)	[wherein the gift card is for funding a subscription service account] associated with the subscription service ([0028] The steps for performing a gift card sale in accordance with the teachings of the invention are shown in flowchart 400 at FIG. 4. Accordingly, as indicated with reference numeral 410, a retailer displays subscription gift cards for a publisher of periodicals. The gift cards may be enclosed in packaging to attract the attention of customers. Furthermore, the gift cards may be placed in a display fixture that may incorporate additional marketing artwork, such as signage. The gift cards are preferably positioned in a high traffic area of the store 20, such as near a front register.)
Response to Arguments
In the response filed on May 3rd, 2021, Applicant has amended claims 1-2, 5, 11-12, 15, and 18, and claims 19-20 have been cancelled. Further response regarding these amendments with respect to the prior rejections, mailed February 26th, 2021, can be found below.
In the response filed on May 3rd, 2021, Applicant has amended claim 1, lines 20-21 to recite “wherein the purchaser and the recipient are one of: the same entities or different entities”. This amendment has been found to overcome the Examiner’s previous claim th, 2021. Independent claims 11 and 18 have been similarly amended. Accordingly, the prior objection to claims 1-18 has been withdrawn. 
In the response filed on May 3rd, 2021, Applicant has argued that (A) The claims are not directed to an abstract idea (pg. 9), and (B) The pending claims recite significantly more (pg. 11). The Examiner respectfully disagrees. 	Per argument (A), the amendments filed on May 3rd, 2021, fail to show that the claims are not directed toward an abstract idea. With reference to MPEP 2106.04(d)(1), “Examples of claims that improve technology and are not directed to a judicial exception include: Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1339, 118 USPQ2d 1684, 1691-92 (Fed. Cir. 2016) (claims to a self-referential table for a computer database were directed to an improvement in computer capabilities and not directed to an abstract idea)”. The Examiner has not found any analogous claims between that of Enfish and the present application, nor has Applicant provided any claim citations. Additionally, merely storing and referencing data in a database does not make a claim patent eligible. The use of a database in the present application appears to be incidental and nominal to the claimed invention. Further, Applicant has argued that the claimed database/tables provide a specific improvement to the technology, however the Examiner has not found any support in the present specification that supports Applicant’s assertion. The present specification seems to show methods of tracking rewards/incentives/commissions, while failing to speak on the technical functionality or implementation of the database/tables regarding the alleged “improvement” in technology. For example, [0034] of Applicant’s specification states, “The table ensures that the distributor and/or distribution partner associated with the sale of the gift card 106 are tracked and incentivized for acquiring a new customer to the subscription service 118.” This is not found to be an improvement in the technology or amounting to any more than widely known uses of a database/table commonly used in the art. For these reasons, the Examiner has not found that the alleged “technical problem solved by amended independent claim 1 is how to identify the distributor associated with the activation and sale of the gift card that resulted in creation of a new subscription account (pg. 10, para. 2).” 	Per argument (B), pg. 11, the Examiner has determined that the amendments filed on May 3rd, 2021 fail to show that the claims are directed to significantly more than the judicial exception. Applicant argues (pg. 11):
	Reconsideration and withdrawal of the rejections under 35 USC § 101 is respectfully requested in view of the recent decision of the Court of Appeals for the Federal Circuit regarding subject matter eligibility as discussed in the USPTO's Memorandum issued on November 2, 2016, addressing "Recent Subject Matter Eligibility Decisions (BASCOM Global Internet Services v. AT&T Mobility LLC)." The Memorandum describes "[t]he BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements … (note that the term 'inventive concept' is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception)."
The Examiner has fully considered Applicant’s arguments in view of the amended claims, the amended claims considered both individually and in combination, however the Examiner respectfully disagrees. Applicant argues (pg. 11) that claim 1 allegedly amounts to “significantly more” that the abstract idea, citing the following additional elements (emphasis added):
"in response to determining that the subscription account is the new subscription account ... assigning a customer identifier for the subscription account; acquiring a subscription service amount for the subscription service availed by the recipient using the subscription account, wherein the recipient is the new customer; and identifying a distributor associated with sale of the gift card to a purchaser based on the gift card identifier, wherein identifying the distributor comprises retrieving transaction details from a database by looking up a table stored in the database against the gift card identifier, wherein the transaction details are stored in the table that include the gift card identifier, the gift card activation identifier, the gift amount, balance amount after every purchase using the gift card, and the distributor associated with the activation of the gift card," which when considered in combination, amounts to significantly more than a judicial exception”
These limitations are seen as storing, referencing, and/or looking up data in a database in a conventional manner, which is not found to amount to significantly more. Contrary to the findings of BASCOM, regarding the location of the data filtering providing the non-conventional and non-generic arrangement that provided a technical improvement in the art, no non-analogous non-conventional and non-generic arrangement of components is found in identifying a distributor associated with the sale of the gift card to the purchaser by retrieving transaction details from a database by looking up a table stored in the database against the gift card identifier’ has been found to be at least one of merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a to a particular technological environment or field of use.    
In the response filed on May 3rd, 2021, Applicant has argued (pg. 13-14) that Hunt, Seifert, and Merten do not teach the limitations of the newly amended claims. The Examiner respectfully disagrees. However, the Examiner notes that due to amended limitations such as “the gift card activation identifier” in claim 1, the citations and analogous elements in each applied reference have been updated. For example, the Examiner has found that Hunt’s “proxy” or “unique gift card code” are found to read on Applicant’s “gift card activation identifier” in claim 1. The motivation statements for the combination of references have been updated accordingly. Further response regarding Applicant’s specific arguments can be found below. 	Applicant has further argued (pg. 14), “Seifert nowhere teaches or suggests that a retailer associated with the sale of gift card is identified based on unique account number (presumably equated to the claimed "gift card identifier") for that card in response to a determination that a subscription account is a new subscription account.” The Examiner respectfully disagrees, and notes that the present Office Action does not rely on Seifert to teach limitations relating to a determination that a subscription account is a new account. The Examiner has relied on a combination of Hunt, Seifert, and Merten to teach the above mentioned limitation. In the interest of compact prosecution, the Examiner has updated citations and accompanying motivation statement for claims 1-2, and any similar claims. 	Applicant has further argued, “Seifert fails to teach or suggest that identification of the retailer comprises retrieving transaction details from a database by looking up any table stored in any database against the unique account number.” The Examiner respectfully disagrees. For Example, Seifert’s gift card identifier can be read on the magnetic strip of the gift card, similar to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622